PER CURIAM.
This appeal is from an order entered by the court below in a bankruptcy pro*876ceeding. The matter came before the referee in bankruptcy on the Bank’s petition seeking the modification of an order entered on December 15, 1964, and a redetermination of the balance allegedly due on a secured claim. After hearing the referee allowed an interest adjustment but otherwise denied the Bank’s claim for relief and entered an order accordingly. This order was affirmed by the District Court.
We have carefully reviewed the record and find no error. In fact, the Bank’s claim for relief was totally without merit.
The order of the court below will be affirmed.